 
Exhibit 10.2


REVOLVING PROMISSORY NOTE
 
$45,000,000.00 U.S.
September 30, 2005
 
I.  COVENANT TO PAY.
 
1.1  Promise to Pay. FOR VALUE RECEIVED, STRATUS PROPERTIES INC., a Delaware
corporation, STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited
partnership, CIRCLE C LAND, L.P.., a Texas limited partnership, and AUSTIN 290
PROPERTIES, INC., a Texas corporation (collectively herein called “Maker”,
whether one or more), jointly and severally promise to pay to the order of
COMERICA BANK [herein, together with all subsequent holders of this Revolving
Promissory Note (“Note”), called “Payee”], on or before the Maturity Date (as
herein defined), as hereinafter provided, the principal sum of FORTY-FIVE
MILLION AND NO/100 DOLLARS ($45,000,000.00), or such lesser amount as shall
equal the aggregate unpaid principal amount of the indebtedness evidenced hereby
and any additional Advances made by Payee to Maker hereunder or under the Loan
Agreement referred to below, and to pay interest on the amounts so advanced
hereunder, at the office of Payee identified below, in like money and funds, for
the period commencing on the date of each such Advance until paid, at the rates
per annum and on the dates provided hereinafter.
 
1.2  Schedule for Payments. Maker hereby authorizes Payee to endorse on the
Schedule annexed to this Note the amount of each Advance made to Maker by Payee
and all payments of principal received by Payee in respect of such Advances,
which endorsements shall, in the absence of manifest error, be conclusive as to
the outstanding principal amount of this Note; provided, however, that the
failure to make such notation with respect to any such Advance or payment shall
not limit or otherwise affect the obligations of Maker under the Loan Agreement
or this Note.
 
II.  INTEREST RATE COMPUTATION.
 
2.1  Interest Rate. Pursuant to the terms of this Note, the indebtedness
evidenced hereby may collectively consist of either zero (0) or one (1) Base
Rate Tranches and any of zero (0), one (1), two (2), three (3), four (4) or five
(5) LIBOR Rate Tranches. Under no circumstances shall any Tranche at any point
in time accrue interest at a rate in excess of the Maximum Lawful Rate.
 
2.2  Default Rate. Upon the occurrence and during the continuation of a default
in the payment of any principal or interest obligations hereunder or, otherwise,
upon the occurrence and during the continuation of any Event of Default (as
defined herein), at the option of Payee, the principal balance of this Note then
outstanding shall bear interest for the period beginning with the date of
occurrence of such default at the Default Rate (as defined herein) until such
default or Event of Default has been cured.
 
2.3  Definitions. As used in this Note and the Loan Documents, the following
terms shall have the respective meanings indicated below:
 
“Adjusted LIBOR Rate” shall mean, on the applicable Effective Date of a LIBOR
Rate Tranche, the rate per annum (rounded upwards, if necessary, to the nearest
1/16 of 1%) determined by Payee to be equal to the quotient of (a) the LIBOR
Rate for such LIBOR Rate Tranche divided by (b) one minus the Reserve
Requirement on the applicable Effective Date.
 
“Advances” shall mean advances made by Payee to Maker pursuant to the terms of
this Note.
 
“Applicable Base Rate” shall mean the lesser of (a) the Base Rate from time to
time in effect plus one-half of one percent (.5%) per annum, or (b) the Maximum
Lawful Rate, but in no event shall the Applicable Base Rate ever be less than
the Floor Rate. Fluctuations in the Applicable Base Rate shall become effective
immediately, without necessity for any notice whatsoever.
 
“Applicable LIBOR Rate” shall mean the lesser of (a) the rate of interest equal
to the Adjusted LIBOR Rate in effect for the subject Interest Period plus two
and one-half of one percent (2.5%) or (b) the Maximum Lawful Rate, but in no
event shall the Applicable LIBOR Rate ever be less than the Floor Rate.
 
“Base Rate” means the rate of interest per annum established from time to time
by Payee and designated as its base or prime rate, which may not necessarily be
the lowest interest rate charged by such institution.
 
“Base Rate Tranche” shall mean that portion of the indebtedness evidenced hereby
which, at a particular point in time, bears interest at the Applicable Base
Rate.
 
“Business Day” shall mean any day on which commercial banks are not authorized
or required to close in Dallas, Dallas County, Texas, provided that in
connection with any LIBOR Rate Tranche, the term Business Day shall exclude any
day on which commercial banks are not open for dealings in United States Dollar
deposits in London, England.
 
“Charges” shall mean all fees and charges, if any, contracted for, charged,
received, taken or reserved by Payee in connection with the transactions
relating to this Note and the indebtedness evidenced hereby or by the Loan
Documents which are treated as interest under applicable law.
 
“Default Rate” shall mean the Maximum Lawful Rate or, if no Maximum Lawful Rate
exists, the sum of the Base Rate in effect from day to day plus six percent
(6%).
 
“Effective Date” shall mean the first day of the Interest Period applicable to a
LIBOR Rate Tranche.
 
“Event of Default” shall have the same meaning as that indicated for such term
in the Loan Agreement.
 
“Floor Rate” shall mean five percent (5.0%) per annum.
 
“Interest Period” shall mean the period of time commencing on the Effective Date
of any LIBOR Rate Tranche and ending on the numerically corresponding day in the
first, second, third, sixth or twelfth calendar month thereafter (as designated
by written notice by Maker to Payee given consistent with the requirements of
Section 2.6 or Section 2.7 of this Note). With respect to any Interest Period
which commences on the last Business Day of a particular calendar month (or on
any day for which there is no numerically corresponding day in the appropriate
subsequent calendar month), such Interest Period shall end on the last Business
Day of the appropriate subsequent calendar month. Any Interest Period which
would otherwise extend beyond the Maturity Date shall expire as of the Maturity
Date.
 
“LIBOR Rate” shall mean the rate per annum (rounded upwards, if necessary, to
the nearest 1/16 of 1%) quoted by Payee’s LIBOR Lending Office or other
reference bank selected by Payee at approximately 11:00 a.m. London time (or as
soon thereafter as practical), two (2) Business Days prior to the Interest
Period for the offering by the LIBOR Lending Office or such reference bank to
leading banks in the London interbank market of United States Dollar deposits in
immediately available funds having a term comparable to the subject Interest
Period and being in an amount approximating the designated LIBOR Rate Tranche.
 
“LIBOR Rate Tranche” shall mean any portion of the indebtedness evidenced hereby
which, at a particular point in time, bears interest at a common Applicable
LIBOR Rate.
 
“LIBOR Lending Office” shall mean Payee’s office (or an affiliate of Payee’s
office) located in the Grand Cayman Islands, British West Indies, or such other
branch of Payee or Payee’s affiliate, domestic or foreign, as it may hereafter
designate as its LIBOR Lending Office.
 
“Loan Agreement” shall mean that certain Loan Agreement dated of even date
herewith by and between Maker, as borrower, and Payee, as lender, relative to
the indebtedness evidenced by this Note and related obligations.
 
“Maturity Date” shall mean May 30, 2007; subject, however, to the right of
acceleration as herein provided and as provided elsewhere in the Loan Documents.
 
“Maximum Lawful Rate” shall mean the maximum lawful rate of interest which may
be contracted for, charged, taken, received or reserved by Payee in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Payee to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all Charges made in connection with the transaction evidenced by
the Note and the other Loan Documents. To the extent that Payee is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on the Note, Payee will utilize the weekly ceiling from time to time in
effect as provided in such Chapter 303, as amended. To the extent United States
federal law permits Payee to contract for, charge, take, receive or reserve a
greater amount of interest than under Texas law, Payee will rely on United
States federal law instead of such Chapter 303 for the purpose of determining
the Maximum Lawful Rate. Additionally, to the extent permitted by applicable law
now or hereafter in effect, Payee may, at its option and from time to time,
utilize any other method of establishing the Maximum Lawful Rate under such
Chapter 303 or under other applicable law by giving notice, if required, to
Maker as provided by applicable law now or hereafter in effect.
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.
 
“Regulatory Change” shall mean any change after the date hereof in federal,
state or foreign laws or regulations (including Regulation D) or the adoption or
making after such date of any interpretations, directives or requests (whether
or not having the force of law) by any court or governmental or monetary
authority charged with the interpretation or administration thereof.
 
“Reserve Requirement” shall mean, on any day, that percentage (expressed as a
decimal fraction) which is in effect on such day, as provided by the Federal
Reserve System for determining the maximum reserve requirements generally
applicable to financial institutions regulated by the Federal Reserve Board
comparable in size and type to Payee, including, without limitation, basic,
supplemental, marginal and emergency reserves under Regulation D with respect to
“Eurocurrency Liabilities” as currently defined in Regulation D, or under any
similar or successor regulation with respect to Eurocurrency Liabilities or
Eurocurrency funding (or other category of liabilities which includes deposits
by reference to which the interest rate on a LIBOR Rate Tranche is determined or
any category of extensions of credit which includes loans by a non-United States
office of Payee to United States residents).
 
“Tranche” shall mean either a Base Rate Tranche or a LIBOR Rate Tranche.
 
2.4  Interest Limitation Recoupment. Notwithstanding anything in this Note to
the contrary, if at any time (i) interest at the Applicable Base Rate or the
Applicable LIBOR Rate. (ii) interest at the Default Rate, if applicable, and
(iii) the Charges computed over the full term of this Note, exceed the Maximum
Lawful Rate, then the rate of interest payable hereunder, together with all
Charges, shall be limited to the Maximum Lawful Rate; provided, however, that
any subsequent reduction in the Applicable Base Rate or the Applicable LIBOR
Rate shall not cause a reduction of the rate of interest payable hereunder below
the Maximum Lawful Rate until the total amount of interest earned hereunder,
together with all Charges, equals the total amount of interest which would have
accrued at the Applicable Base Rate and/or Applicable LIBOR Rate (as
appropriate) if such interest rate had at all times been in effect.
 
2.5  Computation Period. Except for the computation of the Maximum Lawful Rate
which shall be undertaken on the basis of a 365 or 366-day year, as the case may
be, interest on the indebtedness evidenced by this Note shall be computed on the
basis of a 360-day year and shall accrue on the actual number of days any
principal balance hereof is outstanding.
 
2.6  Initial Rate Options. Maker shall deliver to Payee concurrently with the
execution of this Note an irrevocable written notice of Maker’s election to have
the initial Advance bear interest from and after the date hereof at either (i)
the Applicable Base Rate or (ii) the Applicable LIBOR Rate. To the extent Maker
should elect that the initial Advance bear interest at the Applicable LIBOR
Rate, Maker shall further designate a duration for the Interest Period for such
Advance (i.e., one, two, three, six or twelve months). In the event Maker fails
to timely deliver notice to Payee pursuant to this Section 2.6, then the initial
Advance of this Note shall bear interest at the Applicable Base Rate until the
date specified in any proper written notice received by Payee from Maker
specifying that Maker elects to designate the Applicable LIBOR Rate pursuant to
Section 2.7 hereof.
 
2.7  Subsequent Rate Options. Maker shall have the option from time to time
during the term of this Note to designate and redesignate whether all or certain
portions of the outstanding principal balance hereof shall bear interest at the
Applicable Base Rate or the Applicable LIBOR Rate, subject to the terms,
conditions and requirements described below:
 
(a)  New Advances. Maker shall be entitled to designate any new Advance as
either a Base Rate Tranche or a LIBOR Rate Tranche by delivery to Payee of an
irrevocable written notice no later than three (3) Business Days for a LIBOR
Rate Tranche and one (1) Business Day for a Base Rate Tranche prior to the date
Maker desires such Advance to be funded specifying Maker’s election to have the
new Advance bear interest at either the Applicable Base Rate or the Applicable
LIBOR Rate. To the extent Maker should elect that such Advance bear interest at
the Applicable LIBOR Rate, Maker shall further designate a duration for the
Interest Period for such Advance (i.e., one, two, three, six or twelve months).
In the event Maker fails to timely deliver notice to Payee properly designating
the interest rate for such Advance, then the Advance shall bear interest at the
Applicable Base Rate until and unless redesignated by Maker pursuant to the
provisions hereof.
 
(b)  Redesignation of Rate as to Existing Indebtedness. Maker shall be entitled
to redesignate then existing Tranches of the indebtedness evidenced hereby as
follows:
 
(1) Redesignating a LIBOR Rate Tranche. With respect to a LIBOR Rate Tranche, no
later than three (3) Business Days prior to the expiration of the then current
Interest Period, Maker shall, by irrevocable written notice to Payee, elect to
either (i) continue to have such Tranche bear interest at the Applicable LIBOR
Rate, or (ii) redesignate such Tranche to bear interest after the expiration of
the then current Interest Period at the Applicable Base Rate. To the extent
Maker should elect to continue such LIBOR Rate Tranche at the Applicable LIBOR
Rate, such election shall not be effective unless it also designates the
duration of the immediately succeeding Interest Period (i.e., one, two, three,
six or twelve months). To the extent Maker should fail to timely give
irrevocable written notice pursuant to this Subparagraph 2.7(b)(l), then Maker
shall be deemed to have elected to redesignate the subject Tranche so as to bear
interest at the Applicable Base Rate. Any LIBOR Rate Tranche may only be
redesignated effective upon the expiration of the then current Interest Period.
 
(2) Redesignating a Base Rate Tranche. With respect to the Base Rate Tranche, as
such may exist from time to time, Maker shall be entitled to elect at any time
to redesignate all or any portion of such Base Rate Tranche so as to bear
interest at the Applicable LIBOR Rate by giving irrevocable written notice to
Payee no later than five (5) Business Days prior to the date Maker desires such
election to take effect specifying (i) Maker’s election that all or a designated
portion (i.e., a dollar amount) of the Base Rate Tranche be redesignated as a
LIBOR Rate Tranche, (ii) the duration of the immediately succeeding Interest
Period for such LIBOR Rate Tranche (i.e., one, two, three, six or twelve
months), and (iii) the Effective Date for such LIBOR Rate Tranche (which date
shall be a Business Day and shall not be sooner than five (5) Business Days
after receipt by Payee of such notice).
 
(c)  Conditions and Requirements. Maker’s right to designate, redesignate and
continue any Tranche as a LIBOR Rate Tranche is subject to the following
conditions: (i) No Event of Default shall have occurred and be continuing; (ii)
the minimum amount of any LIBOR Rate Tranche shall be $250,000.00; (iii) the
last day of any Interest Period shall not be subsequent in time to the Maturity
Date; (iv) no LIBOR Rate Tranche shall be designated, redesignated or continued
if Payee determines that by reason of circumstances affecting the London
interbank market either adequate or reasonable means do not exist for
ascertaining the Adjusted LIBOR Rate for any Interest Period, or it becomes
impracticable for Payee to obtain funds (by purchasing U.S. dollars in the
London interbank market) or if Payee reasonably determines that the Adjusted
LIBOR Rate will not adequately or fairly reflect the cost to Payee of
maintaining the applicable LIBOR Rate Tranche at such rate, or if as a result of
any Regulatory Change, it shall become unlawful or impossible for Payee to
maintain any such LIBOR Rate Tranche; and (v) there shall never be more than
five (5) LIBOR Rate Tranches in effect at any one time hereunder.
 
III.  PAYMENTS.
 
3.1  Payment Schedule. The amounts advanced by Payee hereunder and repaid by
Maker may be re-borrowed as provided in the Loan Agreement. The amounts advanced
under this Note shall be due and payable as follows:
 
(a)  Commencing on November 5, 2005, and continuing thereafter on the fifth
(5th) day of each successive month until the Maturity Date, Maker shall pay
Payee all then accrued but unpaid interest hereon (including without limitation,
all interest accruing under any Base Rate Tranche and under any LIBOR Rate
Tranche); and
 
(b)  The outstanding principal balance hereof and any and all accrued but unpaid
interest thereon shall be due and payable in full on the Maturity Date or upon
earlier maturity hereof, whether by acceleration or otherwise.
 
3.2  Application. All payments on this Note shall, except if an uncured Event of
Default has occurred, in which event the payments shall be applied as determined
by Payee in its sole discretion, be applied at any time and from time to time
and in the following order: (i) the payment of accrued but unpaid interest
hereon, (ii) the payment or reimbursement of any expenses, costs or obligations
(other than the principal hereof and interest hereon) for which Maker shall be
obligated or Payee entitled pursuant to the provisions hereof or of the other
Loan Documents, and (iii) the payment of all or any portion of the principal
balance then outstanding hereunder, in either the direct or inverse order of
maturity; provided, however, that in the absence of an Event of Default, any
payment applied on account of principal shall first be applied to the Base Rate
Tranche and then to the LIBOR Rate Tranches.
 
3.3  Place. All payments hereunder shall be made to Payee at its offices located
in Dallas County, Texas, at the address of Payee as specified herein or as Payee
may from time to time designate in writing to Maker.
 
3.4  Business Days. If any payment of principal or interest on this Note shall
become due and payable on any day which is not a Business Day, such payment
shall be made on the next succeeding Business Day. Any such extension of time
for payment shall be included in computing interest which has accrued and shall
be payable in connection with such payment.
 
3.5  Legal Tender. All amounts payable hereunder are payable in lawful money or
legal tender of the United States of America.
 
3.6  Prepayment. Maker shall have the right to prepay this Note at any time and
from time to time without premium or penalty, the entire unpaid principal
balance of this Note or any portion thereof, but must also pay the amount of
then accrued but unpaid interest on the amount of principal being so prepaid.
Notwithstanding anything to the contrary set forth in this Section 3.6, to the
extent Maker should attempt to effectuate a prepayment of all or any portion of
a LIBOR Rate Tranche, then any such prepayment may be effectuated only on the
last day of the then current Interest Period applicable to such LIBOR Rate
Tranche unless Payee is paid any amounts owed to Payee pursuant to Section 3.8
hereof.
 
3.7  Yield Maintenance. Maker shall pay directly to Payee from time to time such
amounts as Payee may determine to be necessary to compensate Payee for any costs
incurred which are attributable to its making or maintaining any Advance or its
obligation to make any Advance or any reduction in any amount receivable by
Payee with respect to any Advance or such obligation resulting from any
Regulatory Change which:
 
(a)  changes the basis of taxation of any amounts payable to Payee (other than
taxes imposed on the overall net income of Payee by the jurisdiction in which
Payee has its principal office);
 
(b)  imposes or modifies any reserve, special deposit, minimum capital, capital
ratio or similar requirement relating to any extensions of credit or other
assets of, or any deposits with or other liabilities or commitments of, Payee;
or
 
(c)  imposes any other condition affecting the Loan Agreement, this Note or any
of such extensions of credit or liabilities or commitments regarding any LIBOR
Rate borrowing.
 
Notwithstanding the foregoing, Maker shall not be responsible pursuant to this
Section 3.7 for amounts incurred as a result of any Regulatory Change which is
applicable solely to Payee due to Payee being considered insolvent or in
imminent danger of becoming insolvent. Payee agrees that, upon a recapture under
the terms of this Section 3.7, Payee will provide Maker with the calculations
and the specific formula utilized in said calculations simultaneously with any
notice to Maker of a charge under this Section 3.7.
 
3.8  Compensation. Maker shall pay directly to Payee from time to time such
amounts as Payee may determine to be necessary to compensate Payee for any loss,
cost or expense incurred by it as a result of any payment or prepayment of a
LIBOR Rate Tranche for any reason (including, without limitation, the
acceleration of the unpaid principal balance hereof pursuant to Section 4.2
hereof) occurring on a date other than the last day of the Interest Period for
such LIBOR Rate Tranche provided, however, that Payee provide Maker written
notice thereof as to the amount demanded by Payee. Without limiting the effect
of the preceding sentence, such compensation shall include any costs incurred by
Payee in liquidating or employing deposits from third parties and an amount
equal to the excess, if any, of (i) Payee’s actual cost of obtaining the funds
for the LIBOR Rate Tranche being paid or prepaid or not borrowed, redesignated
or continued (assumed to be the LIBOR Rate applicable thereto) for the period
from and including the date of such payment or prepayment or failure to borrow,
redesignate or continue to but excluding the last day of the Interest Period for
such LIBOR Rate Tranche (or, in the case of a failure to borrow, redesignate or
continue, the interest rate for such LIBOR Rate Tranche which would have
commenced on the date of such failure) over (ii) the amount of interest which
would be realized by Payee in reemploying the funds so paid or prepaid or not
borrowed, redesignated or continued for such period or Interest Period, as the
case may be.
 
IV.  DEFAULT AND REMEDIES.
 
4.1  Default. Maker shall be in default hereunder immediately upon the
occurrence of an Event of Default.
 
4.2  Remedies. If an Event of Default shall occur, then Payee may, at its
option, without notice or demand, declare the unpaid principal balance of, and
the accrued but unpaid interest on, this Note immediately due and payable,
foreclose all liens and security interests securing payment hereof, pursue any
and all other rights, remedies and recourses available to Payee or pursue any
combination of the foregoing. All remedies hereunder, under the Loan Documents
and at law or in equity shall be cumulative.
 
4.3  Waiver. Except as specifically provided in the Loan Documents, Maker and
any endorsers or guarantors hereof severally waive presentment and demand for
payment, notice of intent to accelerate maturity, notice of acceleration of
maturity, protest and notice of protest and non-payment, bringing of suit and
diligence in taking any action to collect any sums owing hereunder or in
proceeding against any of the rights and collateral securing payment hereof.
Maker and any endorsers or guarantors hereof agree (i) that the time for any
payments hereunder may be extended from time to time without notice and consent,
(ii) to the acceptance of further collateral, and/or (iii) the release of any
existing collateral for the payment of this Note, all without in any manner
affecting their liability under or with respect to this Note. No extension of
time for the payment of this Note or any installment hereof shall affect the
liability of Maker under this Note or any endorser or guarantor hereof even
though Maker or such endorser or guarantor is not a party to such agreement.
 
4.4  No Waiver. Failure of Payee to exercise any of the options granted herein
to Payee upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect to the same or any other event.
The acceptance by Payee of any payment hereunder that is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the options granted herein
to Payee at that time or at any subsequent time or nullify any prior exercise of
any such option without the express written acknowledgment of Payee.
 
4.5  Collection Costs. Maker agrees to pay all costs of collection hereof when
incurred, including reasonable attorneys’ fees, whether or not any legal action
shall be instituted to enforce this Note.
 
V.  MISCELLANEOUS.
 
5.1  Loan Documents. This Note is issued pursuant to the Loan Agreement and is
secured, inter alia, by all of the assets owned by the entities which comprise
Maker, including, but not limited to, (i) multiple Deeds of Trust dated of even
date herewith executed by any of Stratus Properties Inc., Stratus Properties
Operating Co., L.P., Circle C Land, L.P.., Austin 290 Properties, Inc. or Calera
Court, L.P. in favor of Melinda A. Chausse, Trustee, for the benefit of Payee,
covering certain real and personal property situated in multiple counties in
Texas (the “Mortgaged Properties”), as more particularly described therein, (ii)
subordinate Deeds of Trust executed by Subsidiaries (as defined in the Loan
Agreement) of Maker for the benefit of Payee, covering certain real property
owned by such Subsidiaries ("Subordinate Deeds of Trust"), (iii) multiple
Assignments of Reimbursables and Other Fees dated of even date herewith executed
by Maker for the benefit of Payee, and multiple Assignments of Partnership
Interests now or hereafter executed pursuant to the Loan Agreement
(collectively, the “Assignments”) (this Note, the Loan Agreement, Deeds of
Trust, Subordinate Deeds of Trust, the Assignments, and all the other documents
evidencing, securing or pertaining to the transaction in which the indebtedness
evidenced hereby was incurred are, collectively, referred to as the “Loan
Documents”).
 
5.2  Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be in writing and shall be deemed properly given if
(i) mailed by first class United States mail, postage prepaid, registered or
certified with return receipt requested, (ii) by delivering same in person to
the intended addressee, or (iii) by delivery to an independent third party
commercial delivery service for same day or next day delivery and providing for
evidence of receipt at the office of the intended addressee. Notice so mailed
shall be effective upon its deposit with the United States Postal Service or any
successor thereto; notice sent by such a commercial delivery service shall be
effective upon delivery to such commercial delivery service; notice given by
personal delivery shall be effective only if and when received by the addressee;
and notice given by other means shall be effective only if and when received at
the designated address of the intended addressee. Either party shall have the
right to change its address for notice hereunder to any other location within
the continental United States by the giving of thirty (30) days notice to the
other party in the manner set forth herein. For purposes of such notices, the
addresses of the parties shall be as follows:
 

 
Payee:
Comerica Bank

1601 Elm Street, 2nd Floor

   
M.C. 6504

   
Dallas, Texas 75201

Attn: National Real Estate Services



 
Maker:
Stratus Properties Inc.

98 San Jacinto Boulevard, Suite 220
Austin, Texas 78701
Attn: William H. Armstrong, III



   
Stratus Properties Operating Co., L.P.

98 San Jacinto Boulevard, Suite 220
Austin, Texas 78701
Attn: William H. Armstrong, III



   
Circle C Land, L.P.

98 San Jacinto Boulevard, Suite 220
Austin, Texas 78701
Attn: William H. Armstrong, III



   
Austin 290 Properties, Inc.

98 San Jacinto Boulevard, Suite 220
Austin, Texas 78701
Attn: William H. Armstrong, III



 
With a copy to:
Armbrust & Brown, L.L.P.

100 Congress Avenue, Suite 1300
Austin, Texas 78701
Attention: Kenneth Jones, Esq.


5.3  GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA. THIS NOTE IS PERFORMABLE IN DALLAS COUNTY, TEXAS. Any action or
proceeding under or in connection with this Note against Maker or any other
party ever liable for payment of any sums of money payable on this Note may be
brought in any state or federal court in Dallas County, Texas. Maker and each
such other party hereby irrevocably (i) submits to the nonexclusive jurisdiction
of such courts and (ii) waives any objection it may now or hereafter have as to
the venue of any such action or proceeding brought in such court or that such
court is an inconvenient forum.
 
5.4  Interest Limitation. It is expressly stipulated and agreed to be the intent
of Maker and Payee at all times to comply strictly with the applicable Texas law
governing the maximum rate or amount of interest payable on the Note or the
indebtedness evidenced hereby and by the other Loan Documents (or applicable
United States federal law to the extent that it permits Payee to contract for,
charge, take, reserve or receive a greater amount of interest than under Texas
law). If the applicable law is ever judicially interpreted so as to render
usurious any amount (i) contracted for, charged, taken, reserved or received
pursuant to the Note, any of the other Loan Documents or any other communication
or writing by or between Maker and Payee related to the transaction or
transactions that are the subject matter of the Loan Documents, (ii) contracted
for, charged or received by reason of Payee’s exercise of the option to
accelerate the maturity of the Note, or (iii) Maker will have paid or Payee will
have received by reason of any voluntary prepayment by Maker of the Note, then
it is Maker’s and Payee’s express intent that all amounts charged in excess of
the Maximum Lawful Rate shall be automatically canceled, ab initio, and all
amounts in excess of the Maximum Lawful Rate theretofore collected by Payee
shall be credited on the principal balance of the Note (or, if the Note has been
or would thereby be paid in full, refunded to Maker), and the provisions of the
Note and the other Loan Documents immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new document, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder; provided, however, if the Note has been paid in full
before the end of the stated term of the Note, then Maker and Payee agree that
Payee shall, with reasonable promptness after Payee discovers or is advised by
Maker that interest was received in an amount in excess of the Maximum Lawful
Rate, either refund such excess interest to Maker and/or credit such excess
interest against the Note then owing by Maker to Payee. Maker hereby agrees that
as a condition precedent to any claim seeking usury penalties against Payee,
Maker will provide written notice to Payee, advising Payee in reasonable detail
of the nature and amount of the violation, and Payee shall have sixty (60) days
after receipt of such notice in which to correct such usury violation, if any,
by either refunding such excess interest to Maker or crediting such excess
interest against the Note then owing by Maker to Payee. All sums contracted for,
charged or received by Payee for the use, forbearance or detention of any debt
evidenced by the Note shall, to the extent permitted by applicable law, be
amortized or spread, using the actuarial method, throughout the stated term of
the Note (including any and all renewal and extension periods) until payment in
full so that the rate or amount of interest on account of the Note does not
exceed the Maximum Lawful Rate from time to time in effect and applicable to the
Note for so long as debt is outstanding. IN NO EVENT SHALL THE PROVISIONS OF
CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT
LOAN ACCOUNTS AND REVOLVING TRIPARTY ACCOUNTS) APPLY TO THE NOTE.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Payee to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.
 
5.5  Captions. The article and section headings used in this Note are for
convenience of reference only and shall not affect, alter or define the meaning
or interpretation of the text of any article or section contained in this Note.
 
5.6  Joint and Several Liability. If this Note is executed by more than one
party, each such party shall be jointly and severally liable for the obligations
of Maker under this Note. If Maker is a partnership, each general partner of
Maker shall be jointly and severally liable hereunder, and each such general
partner hereby waives any requirement of law that in the event of a default
hereunder, Payee exhaust any assets of Maker before proceeding against such
general partner’s assets.
 
5.7  NO ORAL AGREEMENTS. THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT OF MAKER AND PAYEE AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF MAKER AND PAYEE. THERE ARE NO ORAL AGREEMENTS
BETWEEN MAKER AND PAYEE. The provisions of this Note and the Loan Documents may
be amended or revised only by an instrument in writing signed by Maker and
Payee.
 
5.8  This Note consolidates, amends and restates in its entirety, and
supersedes, (i) that certain Promissory Note dated as of December 16, 1999,
executed by Maker and payable to the order of Comerica Bank-Texas in the stated
principal amount of $20,000,000, and (ii) that certain Revolving Credit Note
dated as of December 16, 1999, executed by Maker and payable to the order of
Comerica Bank-Texas in the stated principal amount of $10,000,000 (the foregoing
notes, as amended and modified from time to time, herein collectively called the
"Original Note"). Maker acknowledges and agrees that the indebtedness
outstanding under the Original Note and the liens, security interests and
assignments granted by the undersigned securing the Original Note are valid and
subsisting except to the extent the Mortgaged Properties were previously
released from such liens, security interests, assignments and other interests,
and that such liens, security interests, and assignments continue to secure the
repayment of the indebtedness evidenced by this Note, and that as of the date of
this Note, there are no offsets, claims or defenses existing in connection with
the loan evidenced by this Note. This Note is entitled to all of the liens,
security interests, benefits and priorities securing the Original Note except to
the extent the Mortgaged Properties were previously released from such liens,
security interests, assignments and other interests.
 
EXECUTED to be effective as of the date first above written.
 


--------------------------------------------------------------------------------



 
MAKER:
 
STRATUS PROPERTIES INC.,
a Delaware corporation




By:     /s/ John E. Baker      
John E. Baker, Senior Vice President


 
STRATUS PROPERTIES OPERATING CO., L.P.
 
a Delaware limited partnership
 

 
By:
STRS L.L.C., a Delaware limited liability company, its General Partner

 

 
By:
Stratus Properties Inc., a Delaware corporation, its Sole Member

 


 
By:  /s/ John E. Baker   
John E. Baker, Senior Vice President


CIRCLE C LAND, L.P., a Texas limited partnership



 
By:
Circle C GP, L.L.C., a Delaware limited liability company, General Partner




 
By
Stratus Properties Inc., a Delaware corporation, Sole Member





By:  /s/ John E. Baker      
John E. Baker, Senior Vice President


AUSTIN 290 PROPERTIES, INC.
a Texas corporation




By: /s/ John E. Baker         
John E. Baker, Senior Vice President


The undersigned, Calera Court, L.P., hereby executes this Note to evidence its
agreement to be bound by the provisions of Article 4 of Addendum 2 attached to
the Loan Agreement, and its obligation and liability for that portion of the
Indebtedness under the Calera Court Construction Loan (as defined in the Loan
Agreement).
 
CALERA COURT, L.P., a Texas limited partnership



 
By:
Calera Court Management, L.L.C., a Texas limited liability company, its general
partner




 
By:
Stratus Properties Operating Co., L.P., a Delaware limited partnership, its
Manager




 
By:
STRS L.L.C., a Delaware limited liability company, its general partner




 
By:
Stratus Properties Inc., a Delaware corporation, its Manager





By: /s/ John E. Baker     
               John E. Baker,
               Senior Vice President




Schedule
 
 
Date Made,
 
Continued,
 
Converted,
 
or Paid
 
Type of
 
Advance
 
Amount of
 
Advance
 
Amount of Principal
 
Continued,
 
Converted,
 
or Paid
 
Unpaid
 
Principal
 
Balance
 
of Note
 
                                                                               
                                                 



 
 